





Exhibit 10.1




SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 29,
2014 is by and among Wausau Paper Corp., a Wisconsin corporation (the
“Borrower”), the Guarantors party hereto, the Lenders identified on the
signature pages hereto and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), Swing Line Lender and an L/C Issuer.

W I T N E S S E T H

WHEREAS, the Borrower, certain Subsidiaries of the Borrower from time to time
party thereto (the “Guarantors”), the Lenders from time to time party thereto
(the “Lenders”) and the Administrative Agent are party to that certain Credit
Agreement dated as of June 23, 2010 (as amended from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to modify certain provisions contained therein; and

WHEREAS, the Lenders have agreed to amend the Credit Agreement on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

1.

Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2.

Amendments.  Subject to the satisfaction of the conditions precedent set forth
in Section 3 hereof, as of the date hereof:

(a)

the reference to “May 30, 2014” in Section 6.18 of the Credit Agreement is
deleted and replaced with “June 27, 2014”.

(b)

Section 8.01(o) of the Credit Agreement is hereby amended to read as follows:

(o)

ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in the enforcement by the PBGC of liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of such amount as is set forth in Schedule 8.01(o) with respect to
each Pension Plan maintained by the Borrower on the date hereof, (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $10,000,000, (iii) the PBGC shall commence
enforcement, or otherwise make any written demand for satisfaction, of liability
of the Borrower under Title IV of ERISA to any Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $1,000,000; provided, however,
the written demand for satisfaction of liability shall not include any written
demand concerning Section 4062(e) of ERISA liability related to the Wausau Paper
Corp. Pension Plan and/or the PBGC Early





1

CHAR1\1361002v2




--------------------------------------------------------------------------------










Warning Program which has been resolved by an effective and enforceable
settlement agreement between the Borrower, any of its Subsidiaries and the PBGC
that is in form and substance satisfactory to the Required Lenders, so long as
the Borrower and is Subsidiaries are not in default under such settlement
agreement or (iv) the PBGC shall file any Lien against the Borrower or any of
its Subsidiaries pursuant to Section 4068 of ERISA.

3.

Conditions Precedent.  This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of the following:

(a)

counterparts of this Amendment duly executed by the Borrower, the Guarantors,
the Administrative Agent and the Required Lenders;

(b)

an executed copy of an amendment to the 2010 Note Agreement, in form and
substance reasonably satisfactory to the Required Lenders;

(c)

a work fee of $2,000 payable by the Borrower for the account of each Lender
approving this Amendment; and

(d)

all reasonable costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen PLLC.

4.

Representations and Warranties.  Each of the Borrower and each Guarantor hereby
represents and warrants that (a) it has the requisite corporate power and
authority to execute, deliver and perform this Amendment, (b) it is duly
authorized to, and has been authorized by all necessary corporate action to,
execute, deliver and perform this Amendment, (c) no consent, approval,
authorization or order of or filing, registration or qualification with, any
court or governmental authority or third party is required in connection with
the execution, delivery or performance by it of this Amendment, (d) the
execution, delivery and performance by it of this Amendment do not and will not
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of either the
Borrower or the Guarantors (if any) or any of their Subsidiaries or any
indenture or other material agreement or instrument to which any such Person is
a party or by which any of its properties may be bound or the approval of any
Governmental Authority relating to such Person except as could not reasonably be
expected to have a Material Adverse Effect, (e) the representations and
warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Amendment, the references to the Borrower’s
financial statements contained in subclauses (i) and (ii) of Section 5.13(a)
shall be deemed to refer to the most recent statements furnished pursuant to
subsections (b) and (a), respectively, of Section 6.01 and (f) after giving
effect to this Amendment, no Default or Event of Default exists under the Credit
Agreement on and as of the date hereof or will occur as a result of the
transactions contemplated hereby.

5.

No Other Changes; Ratification.  Except as expressly modified hereby, all of the
terms and provisions of the Credit Agreement (including schedules and exhibits
thereto) and the other Loan Documents shall remain in full force and effect.
 The term “this Agreement” or “Credit Agreement” and all similar references as
used in each of the Loan Documents shall hereafter mean the Credit Agreement as
amended by this Amendment.  Except as herein specifically agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms; provided, however, for the avoidance of doubt,
nothing herein shall constitute a waiver of any Default under Section 8.01(g) as
a result of noncompliance by any Loan Party with any financial covenants set
forth in any Principal





2

CHAR1\1361002v2




--------------------------------------------------------------------------------










Lending Agreement.  This Amendment shall be deemed a Loan Document as referred
to, and defined in, the Credit Agreement for all purposes.

6.

Costs and Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of Moore & Van Allen.

7.

Counterparts; Facsimile; Email.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.  Delivery of an executed
counterpart of this Amendment by telecopy or email (in PDF format) by any party
hereto shall be effective as such party’s original executed counterpart.

8.

Governing Law.  This Amendment shall be deemed to be a contract made under, and
for all purposes shall be construed in accordance with, the laws of the State of
New York.

9.

Entirety.  This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Amendment
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.  There are no oral agreements between the
parties.

10.

Acknowledgment of Loan Parties.  Each of the Loan Parties affirms and
acknowledges that this Amendment constitutes a Loan Document under the Credit
Agreement and any reference to the Loan Documents under the Credit Agreement
contained in any notice, request, certificate or other document executed
concurrently with or after the execution and delivery of this Amendment shall be
deemed to include this Amendment unless the context shall otherwise specify.

11.

Release.  In consideration of the Administrative Agent’s and the Lenders’
entering into this Amendment, each of the Loan Parties hereby releases and
forever discharges the Administrative Agent, the Lenders, and each of the
Administrative Agent’s, and the Lenders’ predecessors, successors, assigns,
officers, managers, directors, employees, agents, attorneys, representatives,
and affiliates (hereinafter all of the above collectively referred to as the
“Lender Group”), from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, in each case to the extent arising in connection with the Loan
Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any of the Loan Parties may have or claim to have against any of
the Lender Group; provided, that nothing herein will constitute a release or
discharge of the agreements set forth herein or of the effectiveness of the Loan
Documents from and after the date hereof.







 [SIGNATURE PAGES FOLLOW]





3

CHAR1\1361002v2




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

BORROWER:

WAUSAU PAPER CORP.

By:/s/ SHERRI LEMMER

Name:

Sherri Lemmer

Title:

Chief Financial Officer







GUARANTORS:

WAUSAU PAPER TOWEL & TISSUE, LLC

By:/s/ SHERRI LEMMER

Name:

Sherri Lemmer

Title:

Chief Financial Officer











4

CHAR1\1361002v2




--------------------------------------------------------------------------------










ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent







By:

/s/ DORA A. BROWN

Name:

Dora A. Brown

Title:

Vice President





5

CHAR1\1361002v2




--------------------------------------------------------------------------------










LENDERS:

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and as L/C Issuer







By:

/s/ KATHERINE M. NOVEY

Name:

Katherine M. Novey

Title:

Senior Vice President




NORTHWEST FARM CREDIT SERVICES, PCA, as a Lender

By:

/s/ CANDY BOSWELL

Name:

Candy Boswell

Title:

Vice President










1ST FARM CREDIT SERVICES, PCA

as a Lender

By:

/s/ COREY J. WALDINGER

Name:

Corey J. Waldinger

Title:

Vice President, Capital Markets Group










BMO HARRIS BANK N.A.,

as a Lender

By:

/s/ RONALD J. CAREY

Name:

Ronald J. Carey

Title:

Senior Vice President








6

CHAR1\1361002v2


